      Case 2:19-cv-00089-TLN-DB Document 20 Filed 02/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER and KIMBERLY                      No. 2:19-cv-00089-TLN-DB
      AUSSIEKER,
12

13                       Plaintiffs,                   ORDER
14           v.
15    STACCATO PROPERTIES, LLC, et al.,
16                       Defendants.
17

18          Plaintiffs Mark Aussieker and Kimberly Aussieker (collectively “Plaintiffs”) are

19   proceeding pro se in the above-entitled action. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 26, 2019, the magistrate judge filed findings and recommendations which

22   were served on Plaintiffs and which contained notice to Plaintiffs that any objections to the

23   findings and recommendations were to be filed within fourteen days after service of the findings

24   and recommendations. The fourteen-day period has expired, and Plaintiffs have not filed any

25   objections to the findings and recommendations.

26          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

27   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   ///
                                                       1
      Case 2:19-cv-00089-TLN-DB Document 20 Filed 02/12/20 Page 2 of 2

 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3            Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. The Findings and Recommendations filed December 26, 2019 (ECF No. 19), are

 7   adopted in full;

 8            2. Plaintiffs’ March 18, 2019, Motion for Default Judgment (ECF No. 15) is GRANTED;

 9            3. Judgment is entered against Defendant Staccato Properties, LLC;

10            4. Defendant Staccato Properties, LLC is ordered to pay Plaintiffs $5,455 in damages and

11   costs;

12            5. Plaintiffs are awarded postjudgment interest; and

13            6. The Clerk of the Court is directed to close this case.

14            IT IS SO ORDERED.

15   Dated: February 11, 2020

16

17

18                                    Troy L. Nunley
                                      United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                         2
